Title: From Thomas Jefferson to Thomas Mann Randolph, 18 January 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Monticello. Monday Jan. 18. 96.

Your waggon with Suck and Critta set off from here on Wednesday the 13th. By the time they got to Pouncey’s hill they found the roads so deep that they could not get along. They returned to Edgehill and carried the greatest part of their load to Milton to be sent down by water. Since that such floods of rain have fallen, and the river so risen that all communication has been cut off for some days. Every boat and batteau at Milton is carried off, one of them loaded. I hope your things were not yet aboard any boat, but do not know. The river was still rising last night. I have not heard from it this morning: and write the present under uncertainty whether we can get it to the post office by the evening.—Your favor of the 12th. is recieved. The letter to Mr. Millar shall go to him this evening, or as soon as Moore’s creek is passable, and your order in his favor shall be paid. You have a right to draw freely, for the hire of the four men (not 5. as your letter seemed to suppose) will leave me still considerably in your debt. Essex sets off down to-day. The other three remain.—I am sorry for the sentiment expressed in the close of your letter. Your health is certainly bad. That is visible to the eye. No body has seen it with more anxiety than my self: but never with any apprehensions as to the issue. At your time of life the resources of nature are so powerful that, in a case which gives her time, they are infallible. In the whole course of my observations, I cannot recollect one instance of a chronic complaint in any person of your age not being surmounted, except in the case of consumption, which is not yours. One very disagreeable circumstance indeed is the effect of the disease on your spirits. But this is merely mechanical. It is not the result of reasoning on the known nature of your complaint. That I am satisfied is known to nobody. The wisest physicians agree in another fact, that there never was an instance of a chronic complaint relieved by medecine, even where the character of the disease is known. But where it is unknown, medecine  is given at hap-hazard, and may do much mischief. Keep up your strength then, by such exercise as you find does not fatigue you, and by eating such things and in such quantities as you find you can digest. This will give time to the vis medicatrix naturae, which, if it be not thwarted in it’s efforts by medecine, is infallible in it’s resources at your time of life. It’s efforts would indeed be immensely aided if you could, by the force of reason and confidence in her, counteract the mechanical effects of the disease on your spirits. But if you cannot do this, still exercise moderately, eat soberly but sufficiently, and take no medecine, and your friends will have nothing to fear. I think we may strongly conjecture that your complaint is a gout, because no other disease is so long in declaring itself, and because you have a hereditary expectation of that. However if the symptoms be permitted to develope themselves, they will in time unfold the disease, and bring on that crisis which is contrived by nature to relieve it. That this may be soon we all sincerely pray. My love to my dear Martha. I will write to her by the next post, and shall doubtless be able to tell her then as I am now that Jefferson is in high health. Adieu to both of you affectionately.
